Title: To James Madison from Lafayette, 18 August 1814
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


        
          My dear Sir
          Lagrange August 18h 1814
        
        I Had flattered myself with the Expectation to See Mr. Tod in our Rural Retirements before He left This Country. But Hearing He is to Set of from paris to morrow I Hasten these lines to You, Refering Myself for European intelligence to the official dispatches and verbal accounts which you are going to Receive.
        Here is However a letter of mine to our friend Jefferson which being unsealed I shall leave So for your perusal; Requesting you to forward it to Monticelo. By the time you read this, you will Have received the first account from the Commissioners at Ghent. May they be of a peaceful Nature—in the Contrary Case I Hope all parties will unite to repel Extravagant pretentions and destructive Enterprises. But altho’ I feel on the Critical occasion with the Eagerness and Confidence of an American Veteran, my Hearty and Warm Wishes are for the Blessings of a Speedy and Honorable peace which the present state of Europe renders more than Ever desirable.
        The two last patents of pointe Coupee Have Come to my Hands. I delivered them to Mr. Seymour. Sir John Coghill, my partner in the expectation near the town, is very Eager for the location, to facilitate which, He would willingly purchase intermediary claims. Several persons from New orleans Have persuaded Him that a former location upon the totality of the ground gave us a prior right Even to the “part nearest the town”—to which I Have answer’d 1r that the location was imperfect 2dly that any arrangement of a gift, made by the giver, ought of itself be respected—but that if by the good Care of my friends, and His own disposition to Remove claims we might obtain the 520 acres on the Vacant ground I Would be His partner in the pleasure as well as in the profit. M. duplantier Has informed Him that the Surveys and plans of pointe Coupee Had been Sent to You. Sir John desires me to Request You Will please to direct those plans, Surveys, and the titles registered at Washington to be forwarded to us. I beg Your pardon for the trouble of that petition—but I owe it to His impatience to

possess the papers relating to His purchase. Receive, my dear Sir, the patriotic Wishes, High Respect, and grateful affection of Your Sincere friend
        
          Lafayette
        
      